Citation Nr: 0526999	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus Type 
II as a result of herbicide exposure.

ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit on appeal.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran 
currently suffers from diabetes mellitus Type II, a disease 
associated with exposure to certain herbicide agents as 
enumerated under 38 C.F.R. § 3.309(e).   

3.  The evidence of record shows that the conditions of the 
veteran's service on board the U.S.S. Canberra in the waters 
offshore the Republic of Vietnam did not involve duty or 
visitation in Vietnam.

4.  The service medical records and private medical records 
show that the veteran's diabetes was not identified during 
service and did not manifest to a compensable degree during 
the one-year presumptive period following the veteran's 
discharge from service. 

5.  There is no competent medical evidence of record that 
shows that the veteran's diabetes has been determined to be 
etiologically related to the claimed exposure to herbicide 
agents during service or that it is related to any other 
incident of his service.  


CONCLUSION OF LAW

Diabetes mellitus Type II was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA fulfilled its duty to notify.  In 
correspondence dated in November 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the November 2003 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  

The Board acknowledges that the November 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
May 2004 rating decision, and the August 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
August 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.     

To fulfill its statutory duty to assist, the RO requested 
private medical records identified by the veteran in November 
2003; however, the veteran's physician returned the request 
without the records.  The RO notified the veteran in November 
2003.  The veteran contacted the physician's office directly 
and the records have, since, been obtained.  The RO undertook 
satisfactory efforts, detailed further below, to verify the 
veteran's claimed exposure to herbicides in the Republic of 
Vietnam through the United States Armed Services Center for 
Unit Records Research (CURR).  The RO obtained pertinent 
selected records from the veteran's personnel file.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.        

The veteran contends that his diabetes was caused by exposure 
to herbicide agents during service in the Republic of 
Vietnam.  In order to establish presumptive service 
connection for a disease associated with exposure to certain 
herbicide agents, the veteran must show the following:  (1) 
that he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975; (2) 
that he currently suffers from a disease associated with 
exposure to certain herbicide agents enumerated under 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period prescribed in § 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004).

Private medical records dated from January 1993 to May 2002 
show that the veteran is currently diagnosed with diabetes 
mellitus Type II.  The veteran currently suffers from a 
disease associated with exposure to certain herbicide agents 
as enumerated under 38 C.F.R. § 3.309(e).  Accordingly, the 
second element is met.

In regard to the first element, the DD 214 reveals that the 
veteran was authorized to wear the "Armed Forces 
Expeditionary Medal (Vietnam)."  In February 2004, the RO 
requested any records showing that the veteran was exposed to 
herbicides in Vietnam and his dates of service in Vietnam.  
CURR responded in February 2004 that the veteran had no 
records of exposure to herbicides.  CURR also reported that 
there was no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam.  A Routing and 
Transmittal Slip dated in March 2004 reveals that a search of 
the veteran's records failed to yield evidence that the 
veteran stepped ashore in Vietnam.  The RO contacted the 
veteran in May 2004 to obtain additional information 
regarding his service in the Republic of Vietnam.    

In a May 2004 Report of Contact, the veteran informed the RO 
that he did not step foot on the land in the Republic of 
Vietnam; he maintained that he was aboard a ship that was 
three miles from the shore in the Da Nang River for 60 days.  
In the veteran's August 2004 VA Form 9, he additionally wrote 
that he served aboard the U.S.S. Canberra off the coast of 
Vietnam in 1965 while the defoliation was being carried out.    

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  VAOPGCPREC 27-97. 

The veteran does not contend that he had actual duty or 
visitation in the Republic of Vietnam.  Additionally, the 
veteran's records do not show that the conditions of his 
service involved actual duty or visitation in the Republic of 
Vietnam.  Consequently, he does not have qualifying service 
in Vietnam thereby precluding application of the presumption 
of service connection for a disease associated with exposure 
to certain herbicide agents under 38 C.F.R. § 3.307(a)(6) 
(2004). 

Although the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307(a)(6) (2004), he is not 
precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2004) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

The service medical records show no complaints or findings of 
diabetes during service.  The private medical records first 
document treatment for diabetes mellitus Type II in January 
1993, approximately 27 years after the veteran's discharge 
from service in 1966.  Thus, the medical evidence shows that 
the veteran's diabetes was not identified during service and 
that it did not manifest to a compensable degree during the 
one-year presumptive period following the veteran's discharge 
from service.  

The record also does not contain any competent medical 
evidence that otherwise links the veteran's diabetes to his 
claimed exposure to herbicides in service or any other 
incident of his military service.  See 38 C.F.R. § 3.303(d) 
(2004); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(providing that a claimant is not precluded under the 
Radiation Compensation Act from otherwise establishing 
service connection with proof of direct causation); McCartt 
v. West, 12 Vet. App. 164, 167 (1999) (acknowledging that the 
principles set forth in Combee with regard to proof of direct 
causation are applicable in cases involving Agent Orange 
exposure).  As for the veteran's opinion on the cause of this 
disease, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his diabetes and 
claimed exposure to herbicides during service cannot 
constitute competent evidence of such a relationship.  

Accordingly, service connection for diabetes mellitus Type II 
may not be established on the basis of herbicide agents 
exposure on a presumptive basis under 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2004), or on a direct basis under 38 
C.F.R.        § 3.303 (2004), or on a presumptive basis for a 
chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  As the preponderance of the evidence is against the 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).










ORDER

Service connection for diabetes mellitus Type II, including 
as a result of exposure to herbicide agents is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


